
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



EXECUTION COPY


NOVELL, INC.

0.50% Convertible Senior Debentures Due 2024

REGISTRATION RIGHTS AGREEMENT

July 2, 2004

Citigroup Global Markets Inc.
As Representative of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013

Ladies and Gentlemen:

        Novell, Inc., a corporation organized under the laws of Delaware (the
"Company"), proposes to issue and sell to certain purchasers (the "Initial
Purchasers"), for whom you (the "Representative") are acting as representative,
its 0.50% Convertible Senior Debentures Due 2024 (the "Securities"), upon the
terms set forth in the Purchase Agreement between the Company and the
Representative dated June 28, 2004 (the "Purchase Agreement") relating to the
initial placement (the "Initial Placement") of the Securities. The Securities
will be convertible into fully paid, nonassessable shares of common stock, par
value $0.10 per share, of the Company (the "Common Stock") on the terms, and
subject to the conditions, set forth in the Indenture (as defined herein). To
induce the Initial Purchasers to enter into the Purchase Agreement and to
satisfy a condition to your obligations thereunder, the Company agrees with you
for your benefit and the benefit of the holders from time to time of the
Securities and the Common Stock issued upon conversion of the Securities
(including the Initial Purchasers) (each a "Holder" and, collectively, the
"Holders"), as follows:


        1.    Definitions.     Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized defined terms shall have the
following meanings:

        "Act" shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.

        "Affiliate" shall have the meaning specified in Rule 405 under the Act
and the terms "controlling" and "controlled" shall have meanings correlative
thereto.

        "Broker-Dealer" shall mean any broker or dealer registered as such under
the Exchange Act.

        "Business Day" shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.

        "Closing Date" shall mean the date of the first issuance of the
Securities.

        "Commission" shall mean the Securities and Exchange Commission.

        "Damages Payment Date" shall mean each Interest Payment Date. For
purposes of this Agreement, if no Securities are outstanding, "Damages Payment
Date" shall mean each January 15 and July 15.

        "Deferral Period" shall have the meaning indicated in Section 3(h)
hereof.

--------------------------------------------------------------------------------



        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        "Final Memorandum" shall mean the offering memorandum, dated June 28,
2004, relating to the Securities, including any and all exhibits thereto and any
information incorporated by reference therein as of such date.

        "Holder" shall have the meaning set forth in the preamble hereto.

        "Indenture" shall mean the Indenture relating to the Securities, dated
as of July 2, 2004, between the Company and Wells Fargo Bank, National
Association, as trustee, as the same may be amended from time to time in
accordance with the terms thereof.

        "Initial Placement" shall have the meaning set forth in the preamble
hereto.

        "Initial Purchasers" shall have the meaning set forth in the preamble
hereto.

        "Interest Payment Date" shall have the meaning set forth in the
Indenture.

        "Losses" shall have the meaning set forth in Section 5(d) hereof.

        "Majority Holders" shall mean, on any date, Holders of a majority of the
then outstanding shares of Common Stock constituting Registrable Securities
(with Holders of Securities deemed to be Holders, for purposes of this
definition, of the number of outstanding shares of Common Stock into which such
Securities are would be convertible as of such date) registered under a
Registration Statement.

        "Managing Underwriters" shall mean the investment banker or investment
bankers and manager or managers that administer an underwritten offering, if
any, conducted pursuant to Section 6 hereof.

        "NASD Rules" shall mean the Conduct Rules and the By-Laws of the
National Association of Securities Dealers, Inc.

        "Notice and Questionnaire" shall mean a written notice delivered to the
Company substantially in the form attached as Annex A to the Final Memorandum.

        "Notice Holder" shall mean, on any date, any Holder of Registrable
Securities that has delivered a completed and executed Notice and Questionnaire
and any other information reasonably requested by the Company pursuant to
Section 3(l) hereof to the Company on or prior to such date.

        "Prospectus" shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

        "Purchase Agreement" shall have the meaning set forth in the preamble
hereto.

        "Record Holder" shall mean with respect to any Damages Payment Date,
each person who is a Holder on the record date with respect to the Interest
Payment Date on which such Damages Payment Date shall occur. In the case of a
Holder of shares of Common Stock issued upon conversion of the Securities,
"Record Holder" shall mean each person who is a Holder of shares of Common Stock
which constitute Registrable Securities on the January 1 or July 1 immediately
preceding the Damages Payment Date.

        "Registrable Securities" shall mean Securities and each share of Common
Stock issued upon conversion of Securities other than those that have been
(i) registered under the Shelf Registration Statement and disposed of in
accordance therewith or (ii) distributed to the public pursuant to

2

--------------------------------------------------------------------------------




Rule 144 under the Act or any successor rule or regulation thereto that may be
adopted by the Commission.

        "Registration Default Damages" shall have the meaning set forth in
Section 7 hereof.

        "Securities" shall have the meaning set forth in the preamble hereto.

        "Shelf Registration Period" shall have the meaning set forth in
Section 2(c) hereof.

        "Shelf Registration Statement" shall mean a "shelf" registration
statement of the Company pursuant to the provisions of Section 2 hereof which
covers some or all of the Registrable Securities on an appropriate form under
Rule 415 under the Act, or any similar rule that may be adopted by the
Commission, amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein.

        "Special Counsel" means Davis Polk & Wardwell or one such other
successor counsel as shall be specified by the Majority Holders.

        "Trustee" shall mean the trustee with respect to the Securities under
the Indenture.

        "Trust Indenture Act" shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

        "underwriter" shall mean any underwriter of Registrable Securities in
connection with an offering thereof under the Shelf Registration Statement.


        2.    Shelf Registration.     (a) The Company shall as promptly as
practicable (but in no event more than 90 days after the Closing Date) file with
the Commission a Shelf Registration Statement providing for the registration of,
and the sale on a continuous or delayed basis by the Holders of, all of the
Registrable Securities, from time to time in accordance with the methods of
distribution elected by such Holders, pursuant to Rule 415 under the Act or any
similar rule that may be adopted by the Commission.

        (b)   The Company shall use its reasonable best efforts to cause the
Shelf Registration Statement to become or be declared effective under the Act as
promptly as practicable (but in no event more than 180 days after the Closing
Date).

        (c)   The Company shall use its reasonable best efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the "Shelf Registration Period") from the
date the Shelf Registration Statement is declared effective by the Commission
until the earlier of (i) the date upon which there are no Registrable Securities
outstanding, (ii) the date as of which all the Registrable Securities have been
sold either under Rule 144 under the Act (or any similar provision then in
force) or pursuant to the Shelf Registration Statement, or (iii) the date on
which all Registrable Securities held by non-Affiliates are eligible to be sold
to the public pursuant to Rule 144(k) under the Act.

        (d)   The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the Act; and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

        (e)   At the time the Shelf Registration Statement is declared to be
effective, each Holder that became a Notice Holder on or prior to the date 15
Business Days prior to such time of effectiveness

3

--------------------------------------------------------------------------------




shall be named as a selling securityholder in the Shelf Registration Statement
and the related Prospectus in such a manner as to permit such Holder to deliver
such Prospectus to purchasers of Registrable Securities in accordance with
applicable law, subject to the terms and conditions hereof. Following the date
that the Shelf Registration Statement is declared effective, each Holder that is
not a Notice Holder wishing to sell Registrable Securities pursuant to a Shelf
Registration Statement and related Prospectus agrees to deliver a Notice and
Questionnaire (and such other information as is required by Section 3(l)) to the
Company prior to any intended distribution by it of Registrable Securities under
the Shelf Registration Statement. From and after the date the Shelf Registration
Statement is declared effective and during the Shelf Registration Period (but
excluding any Deferral Period), the Company shall as promptly as is practicable
after the date a Notice and Questionnaire (and such other information as is
required by Section 3(l)) is delivered, and in any event within the later of
(x) 15 Business Days after such date or (y) 15 Business Days after the
expiration of any Deferred Period in effect when the Notice and Questionnaire
(and such other information as is required by Section 3(l)) is delivered, file a
supplement to the Shelf Registration Statement and related Prospectus as is
necessary and permitted to name such Holder as a selling securityholder or if
not permitted to name such Holder as a selling securityholder by supplement,
file any necessary post-effective amendments to the Shelf Registration Statement
or prepare and, if required by applicable law, file an amendment or supplement
to any document incorporated by reference or file any other required document so
that such Holder is named as selling securityholder, and use its best efforts to
cause such post-effective amendment to be declared effective under the Act as
promptly as practicable, but in no event later than the date (the "Amendment
Effectiveness Deadline Date") that is 45 days after the date such post-effective
amendment is required to be filed; provided that the Company shall not be
obligated to file more than one post-effective amendment in any 60-day period.
In connection with such filing, the Company agrees to:

        (i)    provide such Holder copies of any documents filed pursuant to
Section 2(e) hereof; and

        (ii)   notify such Holder as promptly as practicable after the
effectiveness under the Act of any post-effective amendment filed pursuant to
Section 2(e) hereof;

Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Holder that is not a Notice Holder as a selling
holder in the Shelf Registration Statement or related Prospectus; provided,
however, that any Holder that becomes a Notice Holder pursuant to the provisions
of this Section 2(e) (whether or not such Holder was a Notice Holder at the time
the Shelf Registration Statement was declared effective) shall be named as a
selling holder in the Shelf Registration Statement or related Prospectus in
accordance with the requirements of this Section 2(e).


        3.    Registration Procedures.     The following provisions shall apply
in connection with the Shelf Registration Statement.

        (a)   The Company shall:

          (i)  furnish to the Representative and to Special Counsel for the
Notice Holders, not less than five Business Days prior to the filing with the
Commission a copy of the Shelf Registration Statement and each amendment thereof
and each amendment or supplement, if any, to the Prospectus included therein
(including all documents incorporated by reference therein after the initial
filing) and shall use its best efforts to reflect in each such document, when so
filed with the Commission, such comments as the Representative reasonably
proposes; and

         (ii)  include information regarding the Notice Holders and the methods
of distribution they have elected for their Registrable Securities provided to
the Company in Notices and Questionnaires as necessary to permit such
distribution by the methods specified therein.

4

--------------------------------------------------------------------------------







        (b)   The Company shall give notice to the Representatives, the Notice
Holders and, subject to Section 6 hereof, any underwriter that has provided in
writing to the Company a telephone or facsimile number and address for notices,
and confirm such advice by notice in writing (which notice pursuant to clauses
(ii)-(v) hereof shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):

          (i)  when the Shelf Registration Statement and any amendment thereto
has been filed with the Commission and when the Shelf Registration Statement or
any post-effective amendment thereto has become effective;

         (ii)  of any request by the Commission for any amendment or supplement
to the Shelf Registration Statement or the Prospectus or for additional
information;

        (iii)  of the issuance by the Commission of any stop order suspending
the effectiveness of the Shelf Registration Statement or the institution of any
proceeding for that purpose;

        (iv)  of the receipt by the Company of any notification with respect to
the suspension of the qualification of the Registrable Securities included
therein for sale in any jurisdiction or the institution of any proceeding for
such purpose; and

         (v)  of the happening of any event that requires any change in the
Shelf Registration Statement or the Prospectus so that, as of such date, they
(A) do not contain any untrue statement of a material fact and (B) do not omit
to state a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

        (c)   The Company shall use its best efforts to prevent the issuance of
any order suspending the effectiveness of the Shelf Registration Statement or
the qualification of the securities therein for sale in any jurisdiction, and if
issued, to obtain as soon as possible the withdrawal thereof.

        (d)   The Company shall furnish to each Notice Holder who so requests in
writing, without charge, at least one copy of the Shelf Registration Statement
and any post-effective amendment thereto, and, if a Notice Holder so requests in
writing, all material incorporated therein by reference and all exhibits thereto
(including exhibits incorporated by reference therein).

        (e)   During the Shelf Registration Period, the Company shall promptly
deliver to each Initial Purchaser, each Notice Holder, and any sales or
placement agents or underwriters acting on their behalf, without charge, as many
copies of the Prospectus (including the preliminary Prospectus) included in the
Shelf Registration Statement and any amendment or supplement thereto as any such
person may reasonably request. The Company consents to the use of the Prospectus
or any amendment or supplement thereto by each of the foregoing in connection
with the offering and sale of the Registrable Securities (except during any
Deferral Period, as defined below).

        (f)    Prior to any offering of Registrable Securities pursuant to the
Shelf Registration Statement, the Company shall arrange for the qualification of
the Registrable Securities for sale under the laws of such jurisdictions as any
Notice Holder shall reasonably request and shall maintain such qualification in
effect so long as required; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not then so
qualified or to take any action in connection therewith that would subject it to
taxation or service of process in suits, other than those arising out of the
Initial Placement or any offering pursuant to the Shelf Registration Statement,
in any jurisdiction where it is not then so subject.

        (g)   Upon the occurrence of any event contemplated by subsections
(b)(ii) through (v) above, the Company shall promptly (or within the time period
provided for by Section 3(h) hereof, if applicable) prepare a post-effective
amendment to the Shelf Registration Statement or an amendment or supplement to
the related Prospectus or file any other required document so that, as
thereafter

5

--------------------------------------------------------------------------------




delivered to purchasers of the securities included therein, the Prospectus will
not include an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

        (h)   The Company may suspend each Holder's use of the Shelf
Registration and any Prospectus for a maximum of 45 days in any 90-day period,
and not to exceed an aggregate of 90 days in any 12 month period, if (i) the
Company, in its reasonable judgment, believes it may possess material non-public
information the disclosure of which would be seriously detrimental to the
Company and its subsidiaries taken as a whole or (ii) the Shelf Registration
Statement and any Prospectus would, in the Company's judgment, contain a
material misstatement or omission as a result of an event that has occurred or
is continuing. However, if the disclosure relates to a proposed or pending
material business transaction, the disclosure of which the Company determines in
good faith would be reasonably likely to impede its ability to consummate such
transaction, or would otherwise be seriously detrimental to the Company and its
subsidiaries taken as a whole, the Company may extend the suspension period from
45 days to 60 days. Any suspension period described in this Section 3(h) shall
be referred to herein as the "Deferral Period." The Company shall give notice to
the Notice Holders that the availability of the Shelf Registration is suspended
and upon notice duly given pursuant to Section 10 hereof, each Notice Holder
agrees not to sell any Registrable Securities pursuant to the Shelf Registration
until such Notice Holder's receipt of copies of the supplemented or amended
Prospectus provided for in Section 3(h) hereof, or until it is advised in
writing by the Company that the Prospectus may be used, and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. The Company need not specify the
nature of the event giving rise to a suspension in any notice to holders of the
Securities of the existence of such a suspension.

        (i)    Not later than the effective date of the Shelf Registration
Statement, the Company shall provide a CUSIP number for the Registrable
Securities registered under the Shelf Registration Statement and, if required,
provide the Trustee with printed certificates for such Securities, free of any
restrictive legends, in a form eligible for deposit with The Depository Trust
Company.

        (j)    The Company shall comply with all applicable rules and
regulations of the Commission and shall make generally available to its security
holders an earnings statement satisfying the provisions of Section 11(a) of the
Act as soon as practicable after the effective date of the Shelf Registration
Statement and in any event no later than 45 days after the end of a 12-month
period (or 90 days, if such period is a fiscal year) beginning with the first
month of the Company's first fiscal quarter commencing after the effective date
of the Shelf Registration Statement.

        (k)   The Company shall cause the Indenture to be qualified under the
Trust Indenture Act in a timely manner.

        (l)    The Company may require each Holder of Registrable Securities to
be sold pursuant to the Shelf Registration Statement to deliver to the Company a
completed and executed Notice and Questionnaire and to furnish to the Company
such other information regarding the Holder and the distribution of such
Registrable Securities as the Company may from time to time reasonably require
for inclusion in the Shelf Registration Statement. The Company may exclude
(i) from the initial Shelf Registration Statement the Registrable Securities of
any Holder that fails to return a completed and executed Notice and
Questionnaire and fails to furnish such other information no later than 15
Business Days before the initial effectiveness of the Shelf Registration
Statement and (ii) from any post-effective amendment or supplement the
Registrable Securities of any Holder that fails to return a completed and
executed Notice and Questionnaire and fails to furnish such other information no
later than 15 Business Days before the date of filing any post-effective
amendment or supplement to the Shelf Registration Statement contemplated by
Section 2(e)(i), as applicable.

6

--------------------------------------------------------------------------------




        (m)  The Company shall enter into customary agreements (including, if
requested, an underwriting agreement in customary form) and take all other
appropriate actions as reasonably requested by the Notice Holders in order to
expedite or facilitate the registration or the disposition of the Registrable
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 5 hereof.

        (n)   The Company shall:

          (i)  make reasonably available for inspection during normal business
hours by the Notice Holders of Registrable Securities to be registered
thereunder, any underwriter participating in any disposition pursuant to the
Shelf Registration Statement, and any attorney, accountant or other agent
retained by the Holders or any such underwriter all relevant financial and other
records and pertinent corporate documents of the Company and its subsidiaries;

         (ii)  cause the Company's officers, directors, employees, accountants
and auditors to supply all relevant information reasonably requested by the
Notice Holders or any such underwriter, attorney, accountant or agent in
connection with any the Shelf Registration Statement as is customary for similar
due diligence examinations; provided that the inspection and information
gathering pursuant to clause (i) and (ii) shall be coordinated by a single party
(or a single counsel (which shall be the Special Counsel) on behalf of the
parties so inspecting and gathering);

        (iii)  make such representations and warranties to the Holders of
Registrable Securities registered thereunder and the underwriters in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters, including, but not limited
to, those set forth in the Purchase Agreement;

        (iv)  obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

         (v)  obtain "comfort" letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder of Registrable Securities
registered thereunder and the underwriters, if any, in customary form and
covering matters of the type customarily covered in "comfort" letters in
connection with primary underwritten offerings; and

        (vi)  deliver such documents and certificates as may be reasonably
requested by the Majority Holders or the Managing Underwriters, if any,
including those to evidence compliance with Section 3(i) hereof and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.

Notwithstanding the foregoing, the actions set forth in clauses (iii), (iv),
(v) and (vi) of this paragraph (n) shall only be performed in connection with an
underwritten offering pursuant to Section 6 hereof and only if requested by the
underwriters thereof.

        (o)   In the event that any Broker-Dealer shall underwrite any
Registrable Securities or participate as a member of an underwriting syndicate
or selling group or "assist in the distribution" (within the meaning of the NASD
Rules) thereof, whether as a Holder of such Registrable Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company shall assist such Broker-Dealer in complying
with the NASD Rules.

7

--------------------------------------------------------------------------------




        (p)   The Company shall upon (i) the filing of the initial Shelf
Registration Statement and (ii) the effectiveness of the initial Shelf
Registration Statement, announce the same, in each case by release to Reuters
Economic Services and Bloomberg Business News.

        (q)   The Company shall use its best efforts to take all other steps
necessary to effect the registration of the Registrable Securities covered by
the Shelf Registration Statement.


        4.    Registration Expenses.     The Company shall bear all expenses
incurred in connection with the performance of its obligations under Sections 2
and 3 hereof and shall reimburse the Holders for the reasonable fees and
disbursements of one firm or counsel (which shall be the Special Counsel) to act
as counsel for the Holders in connection therewith. The Holders will bear their
individual selling expenses, including commissions and discounts and transfer
taxes.


        5.    Indemnification and Contribution.     (a)    The Company agrees to
indemnify and hold harmless each Holder of Registrable Securities covered by the
Shelf Registration Statement, each Initial Purchaser, the directors, officers,
employees, Affiliates and agents of each such Holder or Initial Purchaser and
each person who controls any such Holder or Initial Purchaser within the meaning
of either the Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement or in any amendment thereof,
in each case at the time such became effective under the Act, or in any
preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agrees to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the party claiming indemnification specifically for inclusion therein. This
indemnity agreement shall be in addition to any liability that the Company may
otherwise have.

        The Company also agrees to indemnify as provided in this Section 5(a) or
contribute as provided in Section 5(d) hereof to Losses of each underwriter, if
any, of Registrable Securities registered under the Shelf Registration
Statement, its directors, officers, employees, Affiliates or agents and each
person who controls such underwriter on substantially the same basis as that of
the indemnification of the Initial Purchasers and the selling Holders provided
in this paragraph (a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 3(n)
hereof.

        (b)   Each Holder of securities covered by the Shelf Registration
Statement (including each Initial Purchaser that is a Holder, in such capacity)
severally and not jointly agrees to indemnify and hold harmless the Company,
each of its directors, each of its officers who signs the Shelf Registration
Statement and each person who controls the Company within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity from
the Company to each such Holder, but only with reference to written information
relating to such Holder furnished to the Company by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement shall be acknowledged by each Notice Holder
that is not an

8

--------------------------------------------------------------------------------




Initial Purchaser in such Notice Holder's Notice and Questionnaire and shall be
in addition to any liability that any such Notice Holder may otherwise have.

        (c)   Promptly after receipt by an indemnified party under this
Section 5 or notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 5, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses or otherwise materially prejudices the indemnifying party;
and (ii) will not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided in paragraph (a) or (b) above. The indemnifying party shall be entitled
to appoint counsel (including local counsel) of the indemnifying party's choice
at the indemnifying party's expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel, other than local counsel if not appointed by the indemnifying party,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party's election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party; (iii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

        (d)   In the event that the indemnity provided in paragraph (a) or
(b) of this Section 5 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, then each applicable indemnifying party shall
have a joint and several obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending loss, claim, liability,
damage or action) (collectively "Losses") to which such indemnified party may be
subject in such proportion as is appropriate to reflect the relative benefits
received by such indemnifying party, on the one hand, and such indemnified
party, on the other hand, from the Initial Placement and the Shelf Registration
Statement which resulted in such Losses; provided, however, that in no case
shall any Initial Purchaser be responsible, in the aggregate, for any amount in
excess of the purchase discount or commission applicable to such Security
received by such Initial Purchaser in connection with the Initial Placement, nor
shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under the Shelf Registration Statement which resulted in such
Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of such

9

--------------------------------------------------------------------------------




indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions received in connection
with the Initial Placement, and benefits received by any other Holders shall be
deemed to be equal to the value of receiving Securities registered under the
Act. Benefits received by any underwriter shall be deemed to be equal to the
total underwriting discounts and commissions, as set forth on the cover page of
the Prospectus forming a part of the Shelf Registration Statement which resulted
in such Losses. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 5, each person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each person who controls the Company
within the meaning of either the Act or the Exchange Act, each officer of the
Company who shall have signed the Shelf Registration Statement and each director
of the Company shall have the same rights to contribution as the Company,
subject in each case to the applicable terms and conditions of this
paragraph (d).

        (e)   The provisions of this Section 5 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or any of the indemnified persons referred to in this Section 5, and
shall survive the sale by a Holder of Registrable Securities covered by the
Shelf Registration Statement.


        6.    Underwritten Registrations.     (a)    The Registrable Securities
may be sold in an underwritten offering only with the consent of the Company,
and, in such event, the Managing Underwriters shall be selected by the Majority
Holders and shall be reasonably acceptable to the Company.

        (b)   No person may participate in any underwritten offering pursuant to
the Shelf Registration Statement unless such person (i) agrees to sell such
person's Registrable Securities on the basis reasonably provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.


        7.    Registration Defaults.     (a)    If:

          (i)  the Shelf Registration Statement is not filed with the Commission
on or prior to the 90th day following the Closing Date; or

         (ii)  the Shelf Registration Statement is not declared effective by the
Commission on or prior to the 180th day following the Closing Date; or

        (iii)  the Company has failed to perform its obligations set forth in
Section 2(e)within the time required therein; or

10

--------------------------------------------------------------------------------






        (iv)  any post-effective amendment to a Shelf Registration Statement
filed pursuant to Section 2(e) has not become effective under the Securities Act
on or prior to the Amendment Effectiveness Deadline Date; or

         (v)  the aggregate duration of Deferral Periods in any period exceeds
the number of days permitted in respect of such period pursuant to
Section 3(i) hereof (in each case except as the result of filing a
post-effective amendment solely to add additional selling securityholders);

(each such event referred to in the foregoing clauses (i) through (v), a
"Registration Default"), the Company hereby agrees to pay liquidated damages
("Liquidated Damages") with respect to the Registrable Securities from and
including the day following the Registration Default to but excluding the
earlier of (1) the day after the end of the Shelf Registration Period and
(2) the day on which the Registration Default has been cured:

        (A)  in respect of the Registrable Securities that are Securities, to
each holder thereof, (x) with respect to the first 90-day period during which a
Registration Default shall have occurred and be continuing, in an amount per
year equal to an additional 0.25% of the principal amount of the Securities and
(y) with respect to the period commencing on the 91st day following the day the
Registration Default shall have occurred and be continuing, in an amount per
year equal to an additional 0.50% of the principal amount of the Securities;
provided that in no event shall Liquidated Damages accrue at a rate per year
exceeding 0.50% of the principal amount of the Securities; and

        (B)  in respect of Registrable Securities that are shares of Common
Stock issued upon conversion of the Securities, to each holder thereof, (x) with
respect to the first 90-day period in which a Registration Default shall have
occurred and be continuing, in an amount per year equal to 0.25% of the
principal amount of the converted Securities and (y) with respect to the period
commencing the 91st day following the day the Registration Default shall have
occurred and be continuing, in an amount per year equal to 0.50% of the
principal amount of the converted Securities; provided, however, that in no
event shall Liquidated Damages accrue at a rate per year exceeding 0.50% of the
principal amount of the converted Securities.

        (b)   All accrued Liquidated Damages shall be paid in arrears to Record
Holders by the Company on each Damages Payment Date by wire transfer of
immediately available funds or by federal funds check. Following the cure of all
Registration Defaults relating to any particular Securities or share of Common
Stock, the accrual of Liquidated Damages with respect to such Securities or
share of Common Stock will cease.

        All obligations of the Company set forth in this Section 7 that are
outstanding with respect to any Registrable Securities at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such Registrable Security shall have been satisfied
in full.

        The parties hereto agree that the Liquidated Damages provided for in
this Section 7 constitute a reasonable estimate of the damages that may be
incurred by Holders by reason of a Registration Default and that such Liquidated
Damages are the only monetary damages available to Holders with respect to a
Registration Default.


        8.    No Inconsistent Agreements.     The Company has not entered into,
and agrees not to enter into, any agreement with respect to its securities that
is inconsistent with the rights granted to the Holders herein or that otherwise
conflicts with the provisions hereof.


        9.    Amendments and Waivers.     The provisions of this Agreement may
not be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Holders of a majority of the then

11

--------------------------------------------------------------------------------



outstanding shares of Common Stock constituting Registrable Securities (with
Holders of Securities deemed to be Holders, for purposes of this Section, of the
number of outstanding shares of Common Stock into which such Securities would be
convertible as of the date on which such consent is requested); provided that,
with respect to any matter that adversely affects the rights of any Initial
Purchaser hereunder, the Company shall obtain the written consent of each such
Initial Purchaser against which such amendment, qualification, supplement,
waiver or consent is to be effective; provided, further, that no amendment,
qualification, supplement, waiver or consent with respect to Section 7 hereof
(other than the reduction or elimination of the amount of Liquidated Damages
payable to Holders of Common Stock constituting Registrable Securities, which
may be effected with the written consent of the Holders of a majority of the
then outstanding shares of Common Stock constituting Registrable Securities
(with Holders of Securities deemed to be Holders, for purposes of this Section,
of the number of outstanding shares of Common Stock into which such Securities
would be convertible as of the date on which such consent is requested)) shall
be effective as against any Holder of Registered Securities unless consented to
in writing by such Holder; and provided, further, that the provisions of this
Article 9 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Company has obtained the written consent of the Initial Purchasers and each
Holder.


        10.    Notices.     All notices, requests and other communications
provided for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail, telex, facsimile or air courier guaranteeing overnight
delivery:

        (a)   if to a Holder, at the most current address given by such holder
to the Company in accordance with the provisions of the Notice and
Questionnaire, which address initially is, with respect to each Holder, the
address of such Holder maintained by the Registrar under the Indenture;

        (b)   if to the Initial Purchasers or the Representatives, initially at
the address or addresses set forth in the Purchase Agreement; and

        (c)   if to the Company, initially at its address set forth in the
Purchase Agreement.

        All such notices and communications shall be deemed to have been duly
given on the earliest of (i) at the time delivered, if delivered by
hand-delivery; (ii) three business days after being deposited in the mail,
postage prepaid, if mailed by first-class mail; (iii) when receipt is
acknowledged and confirmed as sent by sender's telex or facsimile machine, if
sent by telex or facsimile transmission; and (iv) on the day delivered, if sent
by overnight air courier guaranteeing next day delivery.

        The Initial Purchasers or the Company by notice to the other parties may
designate additional or different addresses for subsequent notices or
communications.


        11.    Remedies.     Each party, in addition to being entitled to
exercise all rights provided to it herein, in the Indenture or in the Purchase
Agreement or granted by law, including recovery of liquidated or other damages,
will be entitled to specific performance of its rights under this Agreement.
Each party agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive in any action for specific performance the
defense that a remedy at law would be adequate.


        12.    Successors.     This Agreement shall inure to the benefit of and
be binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Company thereto, subsequent Holders of Registrable Securities, and the
indemnified persons referred to in Section 5 hereof. The Company hereby agrees
to extend the benefits of this Agreement to any Holder of Registrable
Securities, and any such Holder may specifically enforce the provisions of this
Agreement as if an original party hereto.

12

--------------------------------------------------------------------------------




        13.    Counterparts.     This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.


        14.    Headings.     The section headings used herein are for
convenience only and shall not affect the construction hereof.


        15.    Applicable Law.     This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York. The parties hereto
each hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.


        16.    Severability.     In the event that any one of more of the
provisions contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired
or affected thereby, it being intended that all of the rights and privileges of
the parties shall be enforceable to the fullest extent permitted by law.


        17.    Securities Held by the Company, etc.     Whenever the consent or
approval of Holders of Registrable Securities is required hereunder, Registrable
Securities held by the Company or its Affiliates (other than subsequent Holders
of Securities if such subsequent Holders are deemed to be Affiliates solely by
reason of their holdings of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.

13

--------------------------------------------------------------------------------



        If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

    Very truly yours,             Novell, Inc.                     By:        

--------------------------------------------------------------------------------

      Name:       Title:

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

Citigroup Global Markets Inc.               By      

--------------------------------------------------------------------------------

    Name:     Title:               For itself and the other several Initial
Purchasers named in Schedule I to the Purchase Agreement.  

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1


EXECUTION COPY


1. Definitions.


2. Shelf Registration.


3. Registration Procedures.



4. Registration Expenses.


5. Indemnification and Contribution.


6. Underwritten Registrations.


7. Registration Defaults.


8. No Inconsistent Agreements.


9. Amendments and Waivers.


10. Notices.


11. Remedies.


12. Successors.


13. Counterparts.


14. Headings.


15. Applicable Law.


16. Severability.


17. Securities Held by the Company, etc.

